Gliklad v Chernoi (2016 NY Slip Op 03097)





Gliklad v Chernoi


2016 NY Slip Op 03097


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Tom, J.P., Acosta, Richter, Manzanet-Daniels, Gesmer, JJ.


602335/09 915 914N

[*1]Alexander Gliklad, Plaintiff-Respondent,
vMichael Chernoi, Defendant. 
Arik Kislin, Nonparty Appellant.


Schindler Cohen & Hochman LLP, New York (Lisa C. Cohen of counsel), for appellant.
Winston & Strawn LLP, New York (Thomas J. Quigley of counsel), for respondent.

Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered December 17, 2014, which, to the extent appealed from as limited by the briefs, denied nonparty Arik Kislin's motion for a protective order, unanimously affirmed, with costs. Appeal from order, same court (Anil C. Singh, J.), entered June 23, 2015, which effectively granted reargument of the motion for a protective order, and, upon reargument, adhered to the original determination, unanimously dismissed, without costs, as academic.
The motion court (Schweitzer, J.) providently exercised its discretion in denying Kislin's motion for a protective order limiting plaintiff's use of a restraining notice (see Fiore v Oakwood Plaza Shopping Ctr. , 178 AD2d 311, 312 [1st Dept 1991], appeal dismissed  80 NY2d 826 [1992]). The restraining notice states that Kislin is restrained from making "any sale, assignment or transfer of . . . all property in which the judgment debtor [defendant] has an interest." Although the notice would be ineffective if the judgment debtor defendant does not have any interest in property in Kislin's possession or custody (see  CPLR 5222[b]; Gallant v Kanterman , 198 AD2D 76, 78 [1st Dept 1993]), postjudgment discovery is incomplete and there is evidence of an extensive and entwined business relationship between Kislin, the judgment debtor, and a nonparty, Iskander Makhmudov, involving their interests in various entities, including the Hotel [*2]Gansevoort. Accordingly, there is no basis for a protective order at this time.
We have considered Kislin's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK